Exhibit 10.3

 

RECEIVABLES PURCHASE AND SECURITY AGREEMENT, dated as of September 23, 2002, by
and between CFC LLC, a Nevada limited liability company (“LLC”) and COLUMBUS
BANK AND TRUST COMPANY, a state chartered bank organized under the laws of the
State of Georgia (“Columbus Bank”).

 

W I T N E S S E T H:

 

WHEREAS, Columbus Bank and CompuCredit Corporation, a Georgia corporation
(“CompuCredit”) are party to the Amended and Restated Receivables Purchase
Agreement, dated as of July 14, 2000 (as the same shall have been amended to the
date hereof, the “CompuCredit Purchase Agreement”);

 

WHEREAS, LLC desires to purchase certain Receivables (hereunder defined) arising
under certain credit card accounts of Columbus Bank following the termination of
the CompuCredit Purchase Agreement, as more fully provided herein; and

 

WHEREAS, Columbus Bank desires to sell and assign certain Receivables to LLC
following termination of the CompuCredit Purchase Agreement, as more fully
provided herein.

 

NOW, THEREFORE, it is hereby agreed by and between Columbus Bank and LLC as
follows:


 


ARTICLE I

 


DEFINITIONS


 


SECTION 1.01    DEFINITIONS.  ALL CAPITALIZED TERMS USED HEREIN OR IN ANY
CERTIFICATE OR DOCUMENT, OR CONVEYANCE PAPER MADE OR DELIVERED PURSUANT HERETO,
AND NOT OTHERWISE DEFINED HEREIN OR THEREIN, SHALL HAVE THE MEANING ASCRIBED
THERETO IN THE AFFINITY AGREEMENT, THE COMPUCREDIT PURCHASE AGREEMENT (AS
HEREINAFTER DEFINED) OR THE TRANSFER AND SERVICING AGREEMENT; IN ADDITION, THE
FOLLOWING WORDS AND PHASES SHALL HAVE THE FOLLOWING MEANINGS:

 

“Affinity Agreement” shall mean the Affinity Card Agreement, dated as of
January 6, 1997 between Columbus Bank, CompuCredit and CompuCredit Acquisition
Corporation, as amended to the date hereof and as such agreement may be amended
from time to time hereafter.

 

“Agreement” shall mean this Receivables Purchase and Security Agreement and all
amendments hereof and supplements hereto.

 

“Bank Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing; provided, however, that any lien
or liens on receivables maintained pursuant to the Indenture, the CompuCredit
Purchase Agreement, the

 

--------------------------------------------------------------------------------


 

CFC Purchase Agreement or the Transfer and Servicing Agreement shall not
constitute a Bank Lien on the Residual Interests.

 

“Bankruptcy Event” shall mean:

 

(I)                     LLC SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION
(A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN,
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, RELIEF OF DEBTORS OR THE
LIKE, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING
TO ADJUDICATE IT BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT,
ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF
WITH RESPECT TO IT OR ITS RESPECTIVE DEBTS, OR (B) SEEKING APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, OR LLC SHALL MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF ITS RESPECTIVE CREDITORS; OR

 

(II)                    THE COMMENCEMENT AGAINST LLC OF ANY CASE, PROCEEDING OR
OTHER ACTION OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN
THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT, AND
(B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF SIXTY (60)
DAYS; OR

 

(III)                 THE COMMENCEMENT AGAINST LLC OF ANY CASE, PROCEEDING OR
OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT
OR SIMILAR PROCESS AGAINST ALL OR SUBSTANTIALLY ALL OF ITS ASSETS WHICH RESULTS
IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED,
DISCHARGED, STAYED, SATISFIED OR BONDED PENDING APPEAL WITHIN SIXTY (60) DAYS
FROM THE ENTRY THEREOF; OR

 

(IV)                LLC SHALL CONSENT TO ANY OF THE ACTS SET FORTH IN CLAUSE
(I), (II) OR (III) ABOVE OF THIS DEFINITION OF “BANKRUPTCY EVENT”; OR

 

(V)                   LLC SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS
INABILITY TO, PAY ITS DEBTS GENERALLY AS THEY BECOME DUE; OR

 

(VI)                LLC SHALL NOT BE SOLVENT.

 

“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) any
other day on which national banking associations or state banking institutions
in New York, New York, Atlanta, Georgia, Columbus, Georgia or any other city in
which the principal executive offices of Columbus Bank or LLC are located, are
authorized or obligated by law, executive order or governmental decree to be
closed.

 

“CFC” shall shall mean CompuCredit Funding Corp., a Nevada corporation.

 

“CFC Purchase Agreement” shall mean the Amended and Restated Receivables
Purchase Agreement, dated as of July 14, 2000, between CFC and CompuCredit, as
amended.

 

“Collateral” shall have the meaning set forth in Section 6.01.

 

2

--------------------------------------------------------------------------------


 

“Columbus Account” shall mean each VISA® or MasterCard®(1) account established
pursuant to a Credit Card Agreement between Columbus Bank and any Person, which
account is originated pursuant to the Affinity Agreement and is identified by
the bank identification numbers specified on Schedule A to the CompuCredit
Purchase Agreement, as such Schedule A may be amended from time to time.

 

“Columbus Bank” shall have the meaning set forth in the Recitals hereto.

 

“CompuCredit Purchase Agreement” shall mean the Amended and Restated Receivables
Purchase Agreement between Columbus Bank and CompuCredit, dated as of July 14,
2000.

 

“CompuCredit” shall have the meaning set forth in the Recitals hereto.

 

“Conveyance” shall have the meaning set forth in the subsection 2.01(a).

 

“Conveyance Papers” shall have the meaning set forth in subsection 4.01(a)(ii).

 

“Custodial Agent” shall have the meaning set forth in the Pledge and Security
Agreement.

 

“Eligible Collateral” shall have the meaning set forth in Section 6.06(b).

 

“Event of Default” shall mean:

 

(I)                       A BANKRUPTCY EVENT SHALL HAVE OCCURRED;

 

(II)                     SUBJECT TO SECTIONS 3.01(C) AND (D), LLC SHALL FAIL TO
PAY WHEN DUE ALL OR ANY PART OF THE PURCHASE PRICE, WHICH FAILURE IS NOT CURED
WITHIN 2 BUSINESS DAYS;

 

(III)                 AN EVENT OF DEFAULT SHALL HAVE OCCURRED UNDER THE PLEDGE
AND SECURITY AGREEMENT; OR

 

(IV)                 COLUMBUS BANK SHALL FAIL TO HAVE A VALID AND PERFECTED
SECURITY INTEREST IN THE COLLATERAL WHICH FAILURE IS NOT CURED WITHIN 15 DAYS
FOLLOWING RECEIPT BY LLC OF NOTICE THEREOF AND A REQUEST TO CURE; OR

 

(V)                    EXCEPT AS PERMITTED HEREIN, A BANK LIEN SHALL HAVE BEEN
CREATED WITH RESPECT TO THE COLLATERAL WHICH BANK LIEN IS NOT RELEASED WITHIN 15
DAYS FOLLOWING RECEIPT BY LLC OF NOTICE THEREOF AND A REQUEST TO CURE.

 

“Excess Interest Residuals” shall mean Residual Interests that either (i) do not
have a principal component, (ii) have a nominal principal component (not
including principal only components), or (iii) are entitled, prior to the
commencement of any amortization period, to receive predominantly interest
collections in respect of the Receivables subject to the lien of the Indenture.

 

--------------------------------------------------------------------------------

(1)  VISA® and MasterCard® are registered trademarks of VISA USA, and MasterCard
International Incorporated, respectively.

 

3

--------------------------------------------------------------------------------


 

“Indenture” shall mean the Master Indenture among the Issuer, The Bank of New
York, as Indenture Trustee, and CompuCredit, as Servicer, dated as of July 14,
2000, as supplemented by indenture supplements applicable to any Series that may
be issued from time to time.

 

“Indenture Supplement” shall mean a supplement to the Indenture, executed and
delivered in connection with the original issuance of a series of notes
authorized under the Indenture, including all amendments thereof and supplements
thereto.

 

“Indenture Trustee” shall mean The Bank of New York in its capacity as indenture
trustee under the Indenture, or its successor in interest, or any successor
indenture trustee appointed as provided in the Indenture.

 

“Instrument” shall have the meaning as provided in the UCC.

 

“Interchange” shall mean interchange fees payable to Columbus Bank, in its
capacity as credit card issuer, through VISA or MasterCard, as applicable, in
connection with cardholder charges for goods or services with respect to the
Columbus Accounts.

 

“Issuer” shall mean the CompuCredit Card Master Note Business Trust, a Nevada
business card trust, created by the Trust Agreement.

 

“Letter of Credit” shall have the meaning set forth in the Affinity Agreement.

 

“Letter of Instruction” shall mean a letter executed by LLC directing the
Indenture Trustee to remit amounts otherwise distributable in respect of the
Pledged Residual Interests pursuant to the Indenture to Columbus Bank, which
letter is deliverable by LLC to Columbus Bank pursuant to Section 5.02 hereof.

 

“Lien” shall mean any lien on the Pledged Residual Interests or the Collateral
(as defined in the Pledge and Security Agreement) which is senior to the lien of
Columbus Bank; provided, however, that any lien or liens on receivables
maintained pursuant to the Indenture, the CompuCredit Purchase Agreement, the
CFC Purchase Agreement or the Transfer and Servicing Agreement shall not
constitute a Lien on the Residual Interests.

 

“Obligor” shall mean, with respect to each Columbus Account, each person that
would be treated as an “Obligor” in accordance with the definition for such term
in the Transfer and Servicing Agreement.

 

“Pledge and Security Agreement” shall mean the Pledge and Security Agreement,
dated as of September 23, 2002, between CompuCredit and Columbus Bank, as the
same shall be amended.

 

“Pledged Residual Interests” shall mean the Residual Interests identified in
Schedule A hereto, as such schedule may be revised from time to time, and all
rights appurtenant thereto.

 

“Proceeds” shall have the meaning as provided in the UCC.

 

4

--------------------------------------------------------------------------------


 

“Program” shall mean the affinity credit card program conducted pursuant to the
terms of the Affinity Agreement.

 

“Purchase Term” shall mean, with respect to each state, the Standard Account
Closure Period or the Extended Account Closure Period, as applicable, in each
case as such terms are defined in Exhibit A to the Pledge and Security
Agreement.

 

“Purchased Assets” shall have the meaning set forth in subsection 2.01(a).

 

“Receivables” shall mean all amounts payable by Obligors on any Columbus
Account, which receivables (i) existed as of the Termination Date and were not
previously acquired by CompuCredit, or (ii) are originated during the Purchase
Term and are not purchased by CompuCredit pursuant to the CompuCredit Purchase
Agreement.

 

“Recoveries” shall have the meaning set forth in the Transfer and Servicing
Agreement.

 

“Residual Interests” shall have the meaning ascribed thereto in the Pledge and
Security Agreement.

 

“Residual Valuation” shall have the meaning assigned thereto in the Pledge and
Security Agreement.

 

“Retained Interest” shall have the meaning set forth in the CompuCredit Purchase
Agreement.

 

“Servicer” shall mean the Servicer from time to time under the Transfer and
Servicing Agreement.

 

“Termination Date” shall mean the date as of which the CompuCredit Purchase
Agreement is terminated in accordance therewith.

 

“Transfer and Servicing Agreement” shall mean the Transfer and Servicing
Agreement, dated as of July 14, 2000, among CompuCredit, as Servicer, CFC, as
Transferor, the Issuer and the Indenture Trustee, and all amendments and
supplements thereto.

 

“Trust Agreement” shall mean the CompuCredit Credit Card Master Note Business
Trust  Trust Agreement, dated as of July 14, 2000, between CFC and Wilmington
Trust FSB, as the same may be amended, modified or otherwise supplemented from
time to time.

 

“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State of New York, as amended from time to time, and any successor statute;
provided that if by reason of mandatory provision of law, the perfection or the
effect of perfection or non-perfection of the security interest in the
Collateral is governed by the Uniform Commercial Code of another jurisdiction or
a similar or equivalent legislation as enacted in a relevant foreign
jurisdiction, “UCC” means the Uniform Commercial Code or such legislation as in
effect in such other jurisdiction for purposes of the provision hereof relating
to such perfection or effect of perfection or non-perfection.

 

5

--------------------------------------------------------------------------------


 


SECTION 1.02    OTHER DEFINITIONAL PROVISIONS.

 


(A)               ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED
MEANINGS WHEN USED IN ANY CERTIFICATE, OTHER DOCUMENT, OR CONVEYANCE PAPER MADE
OR DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED THEREIN.


 


(B)              THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF
SIMILAR IMPORT WHEN USED IN THIS AGREEMENT OR ANY CONVEYANCE PAPER SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN
THIS AGREEMENT ARE REFERENCES TO SECTIONS, SUBSECTIONS, SCHEDULES AND EXHIBITS
IN OR TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

 

[END OF ARTICLE I]


 

6

--------------------------------------------------------------------------------


 


ARTICLE II

 


PURCHASE AND CONVEYANCE OF RECEIVABLES

 


SECTION 2.01    PURCHASE.

 


(A)               BY EXECUTION OF THIS AGREEMENT, LLC DOES HEREBY AGREE TO
PURCHASE ON AND AFTER THE TERMINATION DATE FROM COLUMBUS BANK, AND COLUMBUS BANK
DOES HEREBY AGREE TO SELL, TRANSFER, ASSIGN, SET OVER AND OTHERWISE CONVEY ON
AND AFTER THE TERMINATION DATE, TO LLC (COLLECTIVELY, THE “CONVEYANCE”), WITHOUT
RECOURSE EXCEPT AS PROVIDED HEREIN, ALL OF COLUMBUS BANK’S RIGHT, TITLE AND
INTEREST IN, TO AND UNDER (I) THE RECEIVABLES AND ALL MONIES DUE AND OR TO
BECOME DUE AND ALL AMOUNTS RECEIVED WITH RESPECT THERETO AND ALL PROCEEDS
(INCLUDING, WITHOUT LIMITATION, “PROCEEDS” AS DEFINED IN THE UCC) THEREOF AND
(II) THE RIGHT TO RECEIVE INTERCHANGE AND RECOVERIES WITH RESPECT TO SUCH
RECEIVABLES (OTHER THAN WITH RESPECT TO THE RETAINED INTEREST THEREIN) (ALL OF
THE FOREGOING BEING REFERRED TO HEREIN AS THE “PURCHASED ASSETS”).


 


(B)              IN CONNECTION WITH SUCH CONVEYANCE, COLUMBUS BANK AGREES (I) TO
COOPERATE WITH LLC, AND LLC AGREES TO RECORD AND FILE UPON THE OCCURRENCE OF THE
TERMINATION DATE, AT ITS OWN EXPENSE, ANY FINANCING STATEMENTS (AND CONTINUATION
STATEMENTS WITH RESPECT TO SUCH FINANCING STATEMENTS WHEN APPLICABLE) WITH
RESPECT TO THE RECEIVABLES AND THE OTHER PURCHASED ASSETS, MEETING THE
REQUIREMENTS OF APPLICABLE STATE LAW IN SUCH MANNER AND IN SUCH JURISDICTIONS AS
ARE NECESSARY TO PERFECT, AND MAINTAIN PERFECTION OF, THE CONVEYANCE OF SUCH
PURCHASED ASSETS FROM COLUMBUS BANK TO LLC AND (II) THAT SUCH FINANCING
STATEMENTS SHALL NAME COLUMBUS BANK, AS SELLER, AND LLC, AS PURCHASER, OF THE
RECEIVABLES AND THE OTHER PURCHASED ASSETS; AND UPON FILING LLC AGREES TO
DELIVER A FILE-STAMPED COPY OF SUCH FINANCING STATEMENTS OR OTHER EVIDENCE OF
SUCH FILINGS TO COLUMBUS BANK AS SOON AS IS PRACTICABLE AFTER FILING.


 


(C)               [RESERVED]


 


(D)              THE PARTIES HERETO INTEND THAT THE CONVEYANCE OF COLUMBUS
BANK’S RIGHT, TITLE AND INTEREST IN AND TO THE RECEIVABLES AND THE OTHER
PURCHASED ASSETS PURCHASED HEREUNDER SHALL CONSTITUTE A SALE, CONVEYING GOOD
TITLE FREE AND CLEAR OF ANY LIENS, CLAIMS, ENCUMBRANCES OR RIGHTS OF OTHERS FROM
COLUMBUS BANK TO LLC AND THAT THE RECEIVABLES AND THE OTHER PURCHASED ASSETS
SHALL NOT BE PART OF COLUMBUS BANK’S ESTATE IN THE EVENT OF THE INSOLVENCY OF
COLUMBUS BANK OR A CONSERVATORSHIP, RECEIVERSHIP OR SIMILAR EVENT WITH RESPECT
TO COLUMBUS BANK.  IT IS THE INTENTION OF THE PARTIES HERETO THAT THE
ARRANGEMENTS WITH RESPECT TO THE RECEIVABLES AND THE OTHER PURCHASED ASSETS
SHALL CONSTITUTE A PURCHASE AND SALE OF SUCH RECEIVABLES AND THE OTHER PURCHASED
ASSETS AND NOT A LOAN.  IN THE EVENT, HOWEVER, THAT IT WERE TO BE DETERMINED
THAT THE TRANSACTIONS EVIDENCED HEREBY CONSTITUTE A LOAN AND NOT A PURCHASE AND
SALE, THIS AGREEMENT SHALL CONSTITUTE A SECURITY AGREEMENT UNDER APPLICABLE LAW,
AND COLUMBUS BANK HEREBY GRANTS TO LLC A FIRST PRIORITY SECURITY INTEREST IN ALL
OF COLUMBUS BANK’S RIGHT, TITLE AND INTEREST, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, IN, TO AND UNDER THE RECEIVABLES AND THE OTHER PURCHASED ASSETS.


 


(E)               WITH RESPECT TO THE FOREGOING AND THE GRANT OF THE SECURITY
INTEREST IN THE PURCHASED ASSETS, COLUMBUS BANK HEREBY AUTHORIZES LLC AT ANY
TIME AND FROM TIME TO TIME TO


 

7

--------------------------------------------------------------------------------


 


FILE ONE OR MORE FINANCING OR CONTINUATION STATEMENTS, AND AMENDMENTS THERETO,
RELATIVE TO ALL OR ANY PART OF THE PURCHASED ASSETS WITHOUT THE SIGNATURE OF
COLUMBUS BANK WHERE PERMITTED BY LAW.

 

[END OF ARTICLE II]

 

8

--------------------------------------------------------------------------------


 


ARTICLE III


 


CONSIDERATION AND PAYMENT


 


SECTION 3.01    PURCHASE PRICE.


 


(A)               THE PURCHASE PRICE FOR THE CONVEYANCE WITH RESPECT TO THE
RECEIVABLES AND THE OTHER PURCHASED ASSETS WHICH COME INTO EXISTENCE ON OR AFTER
THE TERMINATION DATE SHALL BE PAYABLE DAILY, ON THE BUSINESS DAY NEXT SUCCEEDING
THE BUSINESS DAY ON WHICH THE NOTICE DELIVERABLE BY COLUMBUS BANK PURSUANT TO
SUBSECTION (B) HEREOF IS RECEIVED BY LLC.  FOR PURPOSES HEREOF, THE PURCHASE
PRICE FOR THE RECEIVABLES (THE “PURCHASE PRICE”) SHALL BE EQUAL TO 100% OF THE
PRINCIPAL BALANCE OF SUCH RECEIVABLES.


 


(B)              NO LATER THAN 1:00 P.M. (EASTERN TIME) ON EACH BUSINESS DAY,
COLUMBUS BANK SHALL NOTIFY BY FACSIMILE TRANSMISSION THE CHIEF FINANCIAL OFFICER
OR SUCH OFFICER’S DESIGNEE AT LLC OF THE PURCHASE PRICE PAYABLE DUE OR OWED BY
LLC.  PAYMENTS DUE FOR ANY DAY SHALL BE MADE BY WIRE TRANSFER NO LATER THAN 4:00
P.M. (EASTERN TIME) ON THE BUSINESS DAY NEXT SUCCEEDING THE DATE OF SUCH NOTICE,
UNLESS COLUMBUS BANK IS LATE IN NOTIFYING LLC OF THE PURCHASE PRICE DUE FOR ANY
DAY, IN WHICH CASE THE APPROPRIATE PARTY SHALL USE ALL REASONABLE EFFORTS TO
SEND THE WIRE TRANSFER WITHIN THE TIME PERIOD SET FORTH ABOVE OR AS SOON
THEREAFTER AS POSSIBLE, BUT IN ANY EVENT NO LATER THAN 5:00 P.M. (EASTERN TIME)
OF THE NEXT BUSINESS DAY FOLLOWING LLC’S RECEIPT OF NOTICE FROM COLUMBUS BANK.


 


(C)               IN THE EVENT LLC HAS REASON TO DISPUTE THE ACCURACY OF THE
PURCHASE PRICE REPORTED BY COLUMBUS BANK FOR ANY DAY, LLC SHALL PROMPTLY SO
NOTIFY COLUMBUS BANK, BUT SUCH NOTICE SHALL NOT AFFECT LLC’S OBLIGATION FOR
TIMELY PAYMENT OF THE PURCHASE PRICE AS NOTIFIED BY COLUMBUS BANK TO LLC.  IN
THE EVENT IT IS DETERMINED THAT LLC WAS CORRECT IN DISPUTING THE ACCURACY OF THE
PURCHASE PRICE FOR A GIVEN DAY, COLUMBUS BANK SHALL PROMPTLY REMIT (BUT IN ANY
EVENT WITHIN 5 BUSINESS DAYS OF SUCH DETERMINATION) TO LLC THE GREATER OF (I)
THE AMOUNT DUE LLC WITH INTEREST THEREON COMPUTED AT THE RATE OF 3 PERCENTAGE
POINTS ABOVE THE COLUMBUS BANK “PRIME RATE” IN EFFECT ON THE DATE SAID SUM WAS
FIRST DUE, OR (II) $100.  IF LLC SHALL FAIL FOR ANY REASON TO REMIT TO COLUMBUS
BANK THE PURCHASE PRICE DUE FOR ANY GIVEN DAY, THEN LLC SHALL PROMPTLY REMIT TO
COLUMBUS BANK THE AMOUNT DUE COLUMBUS BANK WITH INTEREST THEREON FROM THE DATE
SUCH SUM WAS DUE UNTIL THE DATE THE PURCHASE PRICE IS PAID COMPUTED AT THE RATE
OF 3 PERCENTAGE POINTS ABOVE THE COLUMBUS BANK “PRIME RATE” IN EFFECT ON THE
DATE SAID SUM WAS FIRST DUE.


 


(D)              IF LLC FAILS ON ANY GIVEN DAY TO PAY THE PURCHASE PRICE
INDICATED BY COLUMBUS BANK, AS PROVIDED HEREUNDER, EVEN IN THE EVENT LLC
DISPUTES SUCH AMOUNT, AND SUCH FAILURE IS NOT CURED WITHIN 2 BUSINESS DAYS FROM
THE DATE LLC RECEIVES NOTIFICATION OF NONPAYMENT, COLUMBUS BANK MAY (BUT NEED
NOT AND WITHOUT WAIVER OF ITS RIGHTS), IN ADDITION TO ANY OTHER RIGHTS AND
REMEDIES IT MAY HAVE, UPON NOTICE TO LLC SELL TO ANY THIRD PARTY ANY INTEREST IN
THE RECEIVABLES THAT LLC FAILED TO PURCHASE.


 


(E)               THE SALE OF RECEIVABLES CONTEMPLATED HEREIN SHALL OCCUR UPON
SETTLEMENT THEREFOR BY OR ON BEHALF OF LLC AND NO ADDITIONAL DOCUMENTS SHALL BE
REQUIRED BY THE PARTIES TO


 

9

--------------------------------------------------------------------------------


 


EFFECT ANY SUCH SALE.  NOTWITHSTANDING THE FOREGOING, IF, IN THE REASONABLE
JUDGMENT OF EITHER PARTY IN CONNECTION WITH ANY SUCH PURCHASE AND SALE, ANY
ADDITIONAL INSTRUMENT, DOCUMENT, OR CERTIFICATE IS REQUIRED TO FURTHER EVIDENCE
SUCH PURCHASE AND SALE, THE OTHER PARTY SHALL EXECUTE AND DELIVER ANY SUCH
DOCUMENT.

 

[END OF ARTICLE III]

 

10

--------------------------------------------------------------------------------


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.01    REPRESENTATIONS AND WARRANTIES OF COLUMBUS BANK RELATING TO
COLUMBUS BANK.


 


(A)               REPRESENTATIONS AND WARRANTIES OF COLUMBUS BANK RELATING TO
COLUMBUS BANK.  COLUMBUS BANK HEREBY REPRESENTS AND WARRANTS TO, AND AGREES
WITH, LLC AS OF THE DATE HEREOF AND AS OF THE TERMINATION DATE THAT:

 

(I)                  ORGANIZATION.  COLUMBUS BANK IS A BANK DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF GEORGIA.

 

(II)               CAPACITY; AUTHORITY; VALIDITY.  COLUMBUS BANK HAS ALL
NECESSARY CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO
PERFORM ALL OF THE OBLIGATIONS TO BE PERFORMED BY IT UNDER THIS AGREEMENT.  THIS
AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT DELIVERED PURSUANT HERETO (SUCH
OTHER DOCUMENTS OR INSTRUMENTS, COLLECTIVELY, THE “CONVEYANCE PAPERS”) AND THE
CONSUMMATION BY COLUMBUS BANK OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE
CONVEYANCE PAPERS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON
THE PART OF COLUMBUS BANK, AND THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY COLUMBUS BANK AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF
COLUMBUS BANK AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY EQUITABLE LIMITATIONS ON THE AVAILABILITY OF
EQUITABLE REMEDIES AND BY BANKRUPTCY AND OTHER LAWS AFFECTING THE RIGHTS OF
CREDITORS GENERALLY).

 

(III)            COMPLIANCE.  ALL ASPECTS OF THE PROGRAM, ALL TERMS OF THE
COLUMBUS ACCOUNTS AND THE CARDHOLDER AGREEMENTS, AND ALL SOLICITATION MATERIALS
AND OTHER RELATED DOCUMENTS, MATERIALS AND AGREEMENTS SUPPLIED OR COMMUNICATED
IN ANY FORM TO CARDHOLDERS, PROSPECTIVE CARDHOLDERS OR OTHERS IN CONNECTION WITH
THE PROGRAM COMPLY AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH APPLICABLE LAW
AND REGULATIONS.

 

(IV)                    CONFLICTS; DEFAULTS.  NEITHER THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE CONVEYANCE PAPERS BY COLUMBUS BANK NOR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE CONVEYANCE PAPERS BY
COLUMBUS BANK WILL (A) CONFLICT WITH, RESULT IN THE BREACH OF, CONSTITUTE A
DEFAULT UNDER, OR ACCELERATE THE PERFORMANCE REQUIRED BY, THE TERMS OF ANY
CONTRACT, INSTRUMENT OR COMMITMENT TO WHICH COLUMBUS BANK IS A PARTY OR BY WHICH
COLUMBUS BANK IS BOUND, (B) VIOLATE THE ARTICLES OF INCORPORATION OR BY-LAWS, OR
ANY OTHER EQUIVALENT ORGANIZATIONAL DOCUMENT, OF COLUMBUS BANK, (C) RESULT IN
THE CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY OF THE COLUMBUS
ACCOUNTS OR THE RECEIVABLES OR THE OTHER PURCHASED ASSETS (EXCEPT PURSUANT TO
THE TERMS HEREOF), OR (D) REQUIRE THE CONSENT OR APPROVAL OF ANY OTHER PARTY TO
ANY CONTRACT, INSTRUMENT OR COMMITMENT TO WHICH COLUMBUS BANK IS A PARTY OR BY
WHICH IT IS BOUND.  COLUMBUS BANK IS NOT SUBJECT TO ANY AGREEMENT WITH ANY
REGULATORY

 

11

--------------------------------------------------------------------------------


 

AUTHORITY WHICH WOULD PREVENT THE CONSUMMATION BY COLUMBUS BANK OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(V)              LITIGATION.  AT THE DATE OF THIS AGREEMENT, THERE IS NOT
PENDING ANY CLAIM, LITIGATION, PROCEEDING, ARBITRATION, INVESTIGATION OR
MATERIAL CONTROVERSY BEFORE ANY GOVERNMENTAL AUTHORITY TO WHICH COLUMBUS BANK IS
A PARTY, WHICH ADVERSELY AFFECTS ANY OF ITS ASSETS OR THE ABILITY OF COLUMBUS
BANK TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY, AND, TO THE BEST OF
COLUMBUS BANK’S KNOWLEDGE, NO SUCH CLAIM, LITIGATION, PROCEEDING, ARBITRATION,
INVESTIGATION OR CONTROVERSY HAS BEEN THREATENED OR IS CONTEMPLATED AND NO FACTS
EXIST WHICH WOULD PROVIDE A BASIS FOR ANY SUCH CLAIM, LITIGATION, PROCEEDING,
ARBITRATION, INVESTIGATION OR CONTROVERSY.

 

(VI)           NO CONSENT; ETC.  AT THE DATE OF THIS AGREEMENT, NO CONSENT OF
ANY PERSON (INCLUDING WITHOUT LIMITATION ANY STOCKHOLDER OR CREDITOR OF COLUMBUS
BANK) AND NO CONSENT, LICENSE, PERMIT OR APPROVAL OR AUTHORIZATION OR EXEMPTION
BY NOTICE OR REPORT TO, OR REGISTRATION, FILING OR DECLARATION WITH, ANY
GOVERNMENTAL AUTHORITY IS REQUIRED (OTHER THAN THOSE PREVIOUSLY OBTAINED AND
DELIVERED TO LLC AND OTHER THAN THE FILING OF FINANCING STATEMENTS IN CONNECTION
WITH THE TRANSFER OF THE RECEIVABLES) IN CONNECTION WITH THE EXECUTION OR
DELIVERY OF THIS AGREEMENT OR THE CONVEYANCE PAPERS BY COLUMBUS BANK, THE
VALIDITY OF THIS AGREEMENT OR THE CONVEYANCE PAPERS WITH RESPECT TO COLUMBUS
BANK, THE ENFORCEABILITY OF THIS AGREEMENT OR THE CONVEYANCE PAPERS AGAINST
COLUMBUS BANK, THE VALIDITY OF THE SECURITY INTEREST GRANTED BY COLUMBUS BANK
HEREUNDER, THE CONSUMMATION BY COLUMBUS BANK OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY THE CONVEYANCE PAPERS, OR THE PERFORMANCE BY COLUMBUS BANK OF ITS
OBLIGATIONS HEREUNDER AND UNDER THE CONVEYANCE PAPERS.

 

(VII)        FDIC INSURANCE.  COLUMBUS BANK IS, AND AT ALL TIMES DURING THE TERM
HEREOF WILL REMAIN, A MEMBER OF THE FEDERAL DEPOSIT INSURANCE CORPORATION.


 


(B)         NOTICE OF BREACH.  UPON DISCOVERY BY EITHER COLUMBUS BANK OR LLC OF
A BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES, THE PARTY
DISCOVERING SUCH BREACH SHALL GIVE WRITTEN NOTICE TO THE OTHER PARTY WITHIN
THREE BUSINESS DAYS FOLLOWING SUCH DISCOVERY.


 


SECTION 4.02    REPRESENTATIONS AND WARRANTIES OF COLUMBUS BANK RELATING TO THE
AGREEMENT AND THE RECEIVABLES.


 


(A)               REPRESENTATIONS AND WARRANTIES.  COLUMBUS BANK HEREBY
REPRESENTS AND WARRANTS TO LLC AS OF THE DATE HEREOF AND AS OF THE TERMINATION
DATE THAT:

 

(I)                  THIS AGREEMENT AND ANY CONVEYANCE PAPER EACH CONSTITUTES A
LEGAL, VALID AND BINDING OBLIGATION OF COLUMBUS BANK ENFORCEABLE AGAINST
COLUMBUS BANK IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE CONSERVATORSHIP, RECEIVERSHIP, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND STATE
BANKING CORPORATIONS IN PARTICULAR FROM TIME TO TIME IN EFFECT OR GENERAL
PRINCIPLES OF EQUITY;

 

(II)                    EACH RECEIVABLE AND THE OTHER PURCHASED ASSETS HAVE BEEN
CONVEYED TO LLC FREE AND CLEAR OF ANY BANK LIEN ARISING THROUGH OR UNDER
COLUMBUS BANK ON SUCH

 

12

--------------------------------------------------------------------------------


 

PURCHASED ASSETS AND EACH RECEIVABLE IS FREE AND CLEAR OF ANY BANK LIEN ARISING
THROUGH OR UNDER COLUMBUS BANK;

 

(III)                 ALL AUTHORIZATIONS, CONSENTS, ORDERS OR APPROVALS OF OR
REGISTRATIONS OR DECLARATIONS WITH ANY GOVERNMENTAL AUTHORITY REQUIRED TO BE
OBTAINED, EFFECTED OR GIVEN BY COLUMBUS BANK IN CONNECTION WITH THE CONVEYANCE
OF RECEIVABLES (EXCEPT THE RETAINED INTEREST) AND THE OTHER PURCHASED ASSETS TO
LLC HAVE BEEN DULY OBTAINED, EFFECTED OR GIVEN AND ARE IN FULL FORCE AND EFFECT;
AND

 

(IV)                UPON PAYMENT OF THE PURCHASE PRICE BY LLC, THE TRANSFER OF
THE RECEIVABLES TO LLC PURSUANT HERETO SHALL CONSTITUTE A VALID SALE, TRANSFER
AND ASSIGNMENT TO LLC OF ALL RIGHT, TITLE AND INTEREST OF COLUMBUS BANK IN THE
RECEIVABLES AND THE PROCEEDS THEREOF AND THE INTERCHANGE PAYABLE PURSUANT TO
THIS AGREEMENT AND THE RECOVERIES PAYABLE PURSUANT TO THIS AGREEMENT OR, IF THIS
AGREEMENT DOES NOT CONSTITUTE A SALE OF SUCH PROPERTY, IT CONSTITUTES A GRANT OF
A FIRST PRIORITY PERFECTED “SECURITY INTEREST” (AS DEFINED IN THE UCC) IN SUCH
PROPERTY TO LLC, WHICH, IN THE CASE OF EXISTING RECEIVABLES AND THE PROCEEDS
THEREOF AND SAID INTERCHANGE, IS ENFORCEABLE UPON EXECUTION AND DELIVERY OF THIS
AGREEMENT AND WHICH WILL BE ENFORCEABLE WITH RESPECT TO SUCH RECEIVABLES
HEREAFTER CREATED AND THE PROCEEDS THEREOF UPON SUCH CREATION.  UPON THE FILING
OF THE FINANCING STATEMENTS AND, IN THE CASE OF RECEIVABLES HEREAFTER CREATED
AND THE PROCEEDS THEREOF, UPON THE CREATION THEREOF, LLC SHALL HAVE A FIRST
PRIORITY PERFECTED SECURITY OR OWNERSHIP INTEREST IN SUCH PROPERTY AND PROCEEDS.


 


(B)              NOTICE OF BREACH.  UPON DISCOVERY BY EITHER COLUMBUS BANK OR
LLC OF A BREACH OF ANY OF THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
SECTION 4.02, THE PARTY DISCOVERING SUCH BREACH SHALL GIVEN WRITTEN NOTICE TO
THE OTHER PARTY WITHIN THREE BUSINESS DAYS FOLLOWING SUCH DISCOVERY; PROVIDED
THAT THE FAILURE TO GIVE NOTICE WITHIN THREE BUSINESS DAYS DOES NOT PRECLUDE
SUBSEQUENT NOTICE.


 


SECTION 4.03    REPRESENTATIONS AND WARRANTIES OF LLC.


 


(A)         REPRESENTATIONS AND WARRANTIES OF LLC.  AS OF THE DATE HEREOF AND AS
OF THE TERMINATION DATE, LLC HEREBY REPRESENTS AND WARRANTS TO, AND AGREES WITH,
COLUMBUS BANK THAT:

 

(I)                       ORGANIZATION.  LLC IS A LIMITED LIABILITY COMPANY DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
NEVADA.  SCHEDULE 4.03(A) SETS FORTH AN ACCURATE AND COMPLETE LIST IDENTIFYING
THE FOLLOWING: (A) THE LLC’S NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE
OF ITS ORGANIZATION; (B) THE TYPE OF ENTITY OF THE LLC; (C) THE ORGANIZATIONAL
IDENTIFICATION NUMBER ISSUED BY THE LLC’S STATE OF ORGANIZATION OR A STATEMENT
THAT NO SUCH NUMBER HAS BEEN ISSUED; AND (D) THE LLC’S STATE OF ORGANIZATION. 
THE LLC HAS ONLY ONE STATE OF ORGANIZATION.

 

(II)                    CAPACITY; AUTHORITY; VALIDITY.  LLC HAS ALL NECESSARY
POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND TO PERFORM ALL OF THE
OBLIGATIONS TO BE PERFORMED BY IT UNDER THIS AGREEMENT.  THIS AGREEMENT AND THE
CONSUMMATION BY LLC OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE
CONVEYANCE PAPERS HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY ACTION
ON THE PART OF LLC, AND THIS AGREEMENT HAS

 

13

--------------------------------------------------------------------------------


 

BEEN DULY EXECUTED AND DELIVERED BY LLC AND CONSTITUTES THE VALID AND BINDING
OBLIGATION OF LLC AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY EQUITABLE LIMITATIONS ON THE AVAILABILITY
OF EQUITABLE REMEDIES AND BY BANKRUPTCY AND OTHER LAWS AFFECTING THE RIGHTS OF
CREDITORS GENERALLY).

 

(III)                 CONFLICTS; DEFAULTS.  NEITHER THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE CONVEYANCE PAPERS BY LLC NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE CONVEYANCE PAPERS BY LLC,
WILL (I) CONFLICT WITH, RESULT IN THE BREACH OF, CONSTITUTE A DEFAULT UNDER, OR
ACCELERATE THE PERFORMANCE PROVIDED BY THE TERMS OF ANY CONTRACT, INSTRUMENT OR
COMMITMENT TO WHICH LLC IS A PARTY OR BY WHICH IT IS BOUND, (II) VIOLATE THE
CERTIFICATE OF ORGANIZATION OR LIMITED LIABILITY COMPANY AGREEMENT, OR OTHER
EQUIVALENT ORGANIZATIONAL DOCUMENTS OF LLC, (III) REQUIRE ANY CONSENT OR
APPROVAL UNDER ANY JUDGMENT, ORDER, WRIT, DECREE, PERMIT OR LICENSE TO WHICH LLC
IS A PARTY OR BY WHICH IT IS BOUND, OR (IV) REQUIRE THE CONSENT OR APPROVAL OF
ANY OTHER PARTY TO ANY CONTRACT, INSTRUMENT OR COMMITMENT TO WHICH LLC IS A
PARTY OR BY WHICH IT IS BOUND.  LLC IS NOT SUBJECT TO ANY AGREEMENT WITH ANY
REGULATORY AUTHORITY WHICH WOULD PREVENT THE CONSUMMATION BY LLC OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(IV)                LITIGATION.  THERE IS NO CLAIM, OR ANY LITIGATION,
PROCEEDING, ARBITRATION, INVESTIGATION OR CONTROVERSY PENDING, TO WHICH LLC IS A
PARTY AND BY WHICH IT IS BOUND, WHICH ADVERSELY AFFECTS LLC’S ABILITY TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND, TO THE BEST OF LLC’S
KNOWLEDGE, NO FACTS EXIST WHICH WOULD PROVIDE A BASIS FOR ANY SUCH CLAIM,
LITIGATION, PROCEEDING, ARBITRATION, INVESTIGATION OR CONTROVERSY.

 

(V)                   NO CONSENT, ETC.  NO CONSENT OF ANY PERSON (INCLUDING
WITHOUT LIMITATION ANY STOCKHOLDER OR CREDITOR OF LLC) AND NO CONSENT, LICENSE,
PERMIT OR APPROVAL OR AUTHORIZATION OR EXEMPTION BY NOTICE OR REPORT TO, OR
REGISTRATION, FILING OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY IS REQUIRED
(OTHER THAN THOSE PREVIOUSLY OBTAINED AND DELIVERED TO COLUMBUS BANK AND OTHER
THAN THE FILING OF FINANCING STATEMENTS IN CONNECTION WITH THE TRANSFER OF THE
PURCHASED ASSETS AND A GRANT OF A SECURITY INTEREST IN THE COLLATERAL) IN
CONNECTION WITH THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR THE CONVEYANCE
PAPERS BY LLC, THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE
CONVEYANCE PAPERS AGAINST LLC, THE VALIDITY OF THE SECURITY INTEREST GRANTED BY
LLC HEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY
THE CONVEYANCE PAPERS, OR THE PERFORMANCE BY LLC OF ITS OBLIGATIONS HEREUNDER
AND UNDER THE CONVEYANCE PAPERS.


 


(B)         NOTICE OF BREACH.  UPON DISCOVERY BY LLC OR COLUMBUS BANK OF A
BREACH OF ANY OF THE FOREGOING REPRESENTATIONS AND WARRANTIES, THE PARTY
DISCOVERING SUCH BREACH SHALL GIVE PROMPT WRITTEN NOTICE TO THE OTHER PARTY.

 

[END OF ARTICLE IV]

 

14

--------------------------------------------------------------------------------


 


ARTICLE V


 


COVENANTS


 


SECTION 5.01    COVENANTS OF COLUMBUS BANK.


 


(A)               COVENANTS OF COLUMBUS BANK.  COLUMBUS BANK HEREBY COVENANTS
AND AGREES WITH LLC AS FOLLOWS:

 

(I)             RECEIVABLES NOT TO BE EVIDENCED BY PROMISSORY NOTES.  EXCEPT IN
CONNECTION WITH ITS ENFORCEMENT OR COLLECTION OF A COLUMBUS ACCOUNT, COLUMBUS
BANK WILL TAKE NO ACTION TO CAUSE ANY RECEIVABLE TO BE EVIDENCED BY ANY
INSTRUMENT (AS DEFINED IN THE UCC).

 

(II)          DELIVERY OF COLLECTIONS OR RECOVERIES.  IN THE EVENT THAT COLUMBUS
BANK RECEIVES COLLECTIONS OF RECEIVABLES OR RECOVERIES FOLLOWING PURCHASE OF
SUCH RECEIVABLES BY LLC PURSUANT HERETO, COLUMBUS BANK AGREES TO PAY TO LLC SUCH
COLLECTIONS OF RECEIVABLES AND RECOVERIES AS SOON AS PRACTICABLE AFTER RECEIPT
THEREOF.

 

(III)       NOTICE OF BANK LIENS.  COLUMBUS BANK SHALL NOTIFY LLC PROMPTLY AFTER
BECOMING AWARE OF ANY BANK LIEN ON ANY RECEIVABLE OTHER THAN THE CONVEYANCES
HEREUNDER, UNDER THE COMPUCREDIT PURCHASE AGREEMENT, THE TRANSFER AND SERVICING
AGREEMENT, THE CFC PURCHASE AGREEMENT AND THE INDENTURE.

 

(IV)      DOCUMENTATION OF TRANSFER.  COLUMBUS BANK SHALL UNDERTAKE TO COOPERATE
WITH LLC IN FILING, AND LLC SHALL FILE THE DOCUMENTS (AT THE EXPENSE OF LLC)
WHICH WOULD BE NECESSARY TO PERFECT AND MAINTAIN THE TRANSFER OF THE SECURITY
INTEREST IN AND TO THE PURCHASED ASSETS.

 

(V)         OFFICIAL RECORDS.  COLUMBUS BANK SHALL MAINTAIN THIS AGREEMENT AS A
PART OF ITS OFFICIAL RECORDS.


 


SECTION 5.02   COVENANTS OF LLC.  LLC HEREBY COVENANTS AND AGREES WITH COLUMBUS
BANK AS FOLLOWS:


 


(A)               EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION (A), UNTIL AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, LLC SHALL CONTINUE TO COLLECT,
AT ITS OWN EXPENSE, ALL AMOUNTS DUE OR TO BECOME DUE LLC IN RESPECT OF THE
COLLATERAL.  IN CONNECTION WITH SUCH COLLECTIONS, PROVIDED NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, LLC MAY TAKE SUCH ACTION AS LLC MAY DEEM
NECESSARY OR ADVISABLE TO ENFORCE RIGHTS TO RECEIVE PAYMENTS IN RESPECT OF THE
COLLATERAL.


 


(B)              LLC SHALL DELIVER TO THE CUSTODIAL AGENT CONTEMPORANEOUSLY WITH
EXECUTION AND DELIVERY OF THIS AGREEMENT (I) THE CERTIFICATES, IF ANY,
EVIDENCING THE PLEDGED RESIDUAL INTERESTS, TOGETHER WITH INSTRUMENTS OF
TRANSFER, ENDORSED IN BLANK, SUFFICIENT TO PERMIT COLUMBUS BANK, UPON COMPLETION
OF THE ENDORSEMENTS THEREOF, TO CAUSE THE TRANSFER ON THE BOOKS AND RECORDS OF
THE INDENTURE TRUSTEE OF THE PLEDGED RESIDUAL INTERESTS.  AT ANY TIME AFTER AN
EVENT OF


 

15

--------------------------------------------------------------------------------


 


DEFAULT HAS OCCURRED AND IS CONTINUING, COLUMBUS BANK SHALL HAVE THE RIGHT TO
SUBMIT SUCH INSTRUMENTS OF TRANSFER TO THE INDENTURE TRUSTEE AND CAUSE THE
ISSUANCE OF CERTIFICATES EVIDENCING THE PLEDGED RESIDUAL INTERESTS REGISTERED IN
THE NAME OF COLUMBUS BANK OR ITS DESIGNEE AND TO SUBMIT THE LETTER OF
INSTRUCTION TO THE INDENTURE TRUSTEE.


 


(C)               AFTER DELIVERY TO LLC BY COLUMBUS BANK OF A NOTICE THAT AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING:  (I) ALL AMOUNTS AND PROCEEDS
(INCLUDING INSTRUMENTS) RECEIVED BY LLC IN RESPECT OF THE COLLATERAL SHALL BE
RECEIVED IN TRUST FOR THE BENEFIT OF COLUMBUS BANK HEREUNDER, SHALL BE
SEGREGATED FROM OTHER FUNDS OF LLC, AND SHALL BE FORTHWITH PAID OVER TO COLUMBUS
BANK IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENTS) TO BE
HELD AS CASH COLLATERAL AND APPLIED AS PROVIDED BY THIS AGREEMENT; AND (II) LLC
SHALL NOT ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR PAYMENT OF ANY OF THE
RECEIVABLES, OR RELEASE WHOLLY OR PARTLY ANY ACCOUNT DEBTOR OR OBLIGOR THEREOF,
OR ALLOW ANY CREDIT OR DISCOUNT THEREON.


 


(D)              OTHER THAN AS PERMITTED PURSUANT TO SECTIONS 6.06, 6.07 OR
6.08, LLC SHALL NOT WITHOUT THE PRIOR WRITTEN CONSENT OF COLUMBUS BANK, SELL,
ASSIGN (BY OPERATION OF LAW OR OTHERWISE), TRANSFER OR OTHERWISE DISPOSE OF ALL
OR ANY PART OF THE COLLATERAL.


 


(E)               LLC AGREES THAT, FROM TIME TO TIME AT ITS OWN COST AND
EXPENSE, IT WILL PROMPTLY EXECUTE AND DELIVER AND WILL CAUSE TO BE EXECUTED AND
DELIVERED ALL FURTHER INSTRUMENTS, ASSIGNMENTS, NOTICES, AGREEMENTS AND
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, FINANCING AND CONTINUATION STATEMENTS,
AND WILL TAKE ALL FURTHER ACTION AND WILL CAUSE ALL FURTHER ACTION TO BE TAKEN,
THAT MAY BE NECESSARY OR DESIRABLE, OR THAT COLUMBUS BANK MAY REASONABLY
REQUEST, IN ORDER TO PERFECT AND PROTECT ANY SECURITY INTEREST GRANTED OR
PURPORTED TO BE GRANTED HEREBY AND THE PRIORITY THEREOF OR TO ENABLE COLUMBUS
BANK TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITH RESPECT TO
ANY COLLATERAL.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING LLC WILL:

 

(I)                  IF ANY COLLATERAL SHALL BE EVIDENCED BY A PROMISSORY NOTE
OR OTHER INSTRUMENT OR NEGOTIABLE DOCUMENT, DELIVER AND PLEDGE TO THE CUSTODIAL
AGENT SUCH PROMISSORY NOTE, INSTRUMENT OR NEGOTIABLE DOCUMENT DULY ENDORSED AND
ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER OR ASSIGNMENT, ALL IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO COLUMBUS BANK;

 

(II)               EXECUTE AND FILE, RECORD OR REGISTER SUCH FINANCING OR
CONTINUATION STATEMENTS, OR AMENDMENTS THERETO, AND SUCH OTHER INSTRUMENTS,
ASSIGNMENTS OR NOTICES, AS MAY BE NECESSARY OR DESIRABLE, OR AS COLUMBUS BANK
MAY REASONABLY REQUEST, IN ORDER TO PERFECT AND PROTECT THE SECURITY INTERESTS
AND OTHER RIGHTS GRANTED OR PURPORTED TO BE GRANTED TO COLUMBUS BANK;

 

(III)            FURNISH TO COLUMBUS BANK, FROM TIME TO TIME, (A) STATEMENTS AND
SCHEDULES FURTHER IDENTIFYING AND DESCRIBING THE COLLATERAL; AND (B) ALL MONTHLY
SERVICING REPORTS AND ANY RESTATEMENTS OR REVISIONS THERETO DELIVERED TO
NOTEHOLDERS PURSUANT TO THE APPLICABLE INDENTURE SUPPLEMENT.

 

16

--------------------------------------------------------------------------------


 

(IV)           AT COLUMBUS BANK’S WRITTEN REQUEST, APPEAR IN AND DEFEND ANY
ACTION OR PROCEEDING THAT MAY AFFECT LLC’S RIGHT, TITLE AND INTEREST IN OR TO,
OR COLUMBUS BANK’S SECURITY INTEREST IN, THE COLLATERAL.


 


(F)            WITH RESPECT TO THE FOREGOING AND THE GRANT OF THE SECURITY
INTEREST HEREUNDER, LLC HEREBY AUTHORIZES COLUMBUS BANK AT ANY TIME AND FROM
TIME TO TIME TO FILE ONE OR MORE FINANCING OR CONTINUATION STATEMENTS, AND
AMENDMENTS THERETO, RELATIVE TO ALL OR ANY PART OF THE COLLATERAL WITHOUT THE
SIGNATURE OF LLC WHERE PERMITTED BY LAW.


 


(G)         OTHER THAN AS PERMITTED PURSUANT TO SECTIONS 6.06, 6.07 OR 6.08, LLC
ACKNOWLEDGES THAT IT IS NOT AUTHORIZED TO FILE ANY FINANCING STATEMENT OR
AMENDMENT OR TERMINATION STATEMENT RELATING TO THE COLLATERAL WITH RESPECT TO
ANY FINANCING STATEMENT RELATING TO THE COLLATERAL WITHOUT THE PRIOR WRITTEN
CONSENT OF COLUMBUS BANK, SUBJECT TO LLC’S RIGHTS UNDER ARTICLES 1 AND 9 OF THE
UCC.


 


(H)         DURING THE TERM OF THIS AGREEMENT, LLC SHALL OBSERVE THE APPLICABLE
LEGAL REQUIREMENTS FOR ITS RECOGNITION AS A LEGAL ENTITY SEPARATE AND APART FROM
COMPUCREDIT AND FROM ITS AFFILIATES, INCLUDING AS FOLLOWS:

 

(I)                LLC SHALL MAINTAIN BUSINESS RECORDS AND BOOKS OF ACCOUNT
SEPARATE FROM COMPUCREDIT AND FROM THOSE OF ITS AFFILIATES;

 

(II)             EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, LLC SHALL NOT
COMMINGLE ITS ASSETS AND FUNDS WITH THOSE OF ITS AFFILIATES;

 

(III)          LLC SHALL AT ALL TIMES HOLD ITSELF OUT TO THE PUBLIC UNDER ITS
OWN NAME AS A LEGAL ENTITY SEPARATE AND DISTINCT FROM ITS AFFILIATES; AND

 

(IV)         LLC IS NOT AND SHALL NOT BE INVOLVED IN THE DAY-TO-DAY OR OTHER
MANAGEMENT OF ANY OF ITS AFFILIATES;

 

(V)            LLC SHALL MAINTAIN RECORDS AND BOOKS OF ACCOUNT AND SHALL NOT
COMMINGLE SUCH RECORDS AND BOOKS OF ACCOUNT WITH THE RECORDS AND BOOKS OF
ACCOUNT OF ANY PERSON; AND

 

(VI)         LLC SHALL ACT SOLELY IN ITS OWN NAME AND THROUGH DULY AUTHORIZED
AGENTS IN THE CONDUCT OF ITS BUSINESS, AND SHALL CONDUCT ITS BUSINESS SO AS NOT
TO MISLEAD OTHERS AS TO THE IDENTITY OF THE ENTITY WITH WHICH THEY ARE
CONCERNED.


 


(I)                       AT ALL TIMES, EXCEPT IN THE CASE OF A TEMPORARY
VACANCY, WHICH SHALL PROMPTLY BE FILLED, THE MANAGING MEMBER OF LLC SHALL HAVE
AT LEAST ONE DIRECTOR WHO QUALIFIES AS AN “INDEPENDENT DIRECTOR” AS SUCH TERM IS
DEFINED IN THE ARTICLES OF INCORPORATION OF THE MANAGING MEMBER.


 


SECTION 5.03      COLUMBUS BANK APPOINTED ATTORNEY-IN-FACT.

 

From and after the occurrence and during the continuation of an Event of
Default, LLC hereby irrevocably appoints Columbus Bank as LLC’s true and lawful
attorney-in-fact, with full

 

17

--------------------------------------------------------------------------------


 

authority and power in the place and stead of LLC and in the name of LLC,
Columbus Bank or otherwise, from time to time in Columbus Bank’s discretion to
take any appropriate action and to execute any instrument that Columbus Bank may
deem necessary or advisable to accomplish the purposes of this Agreement with
respect to the Collateral (but Columbus Bank shall not be obligated to and shall
have no liability to LLC or any third party for failure so to do) including,
without limitation:


 


(A)   TO ASK, DEMAND, COLLECT, ENFORCE, SUE FOR, RECOVER, COMPROMISE, RECEIVE,
AND GIVE ACQUITTANCE AND RECEIPTS FOR MONEYS DUE AND TO BECOME DUE UNDER OR IN
RESPECT OF ANY OF THE COLLATERAL;


 


(B)   TO RECEIVE, ENDORSE, AND COLLECT ANY CHECKS, DRAFTS OR OTHER INSTRUMENTS,
DOCUMENTS, AND CHATTEL PAPER IN CONNECTION WITH CLAUSE (A) ABOVE;


 


(C)   TO FILE ANY CLAIMS OR TAKE ANY ACTION OR INSTITUTE ANY PROCEEDINGS (OR TO
SETTLE, ADJUST OR COMPROMISE ANY SUCH PROCEEDING) THAT COLUMBUS BANK MAY DEEM
NECESSARY OR DESIRABLE FOR THE COLLECTION OF ANY OF THE COLLATERAL OR OTHERWISE
TO ENFORCE THE RIGHTS OF LLC WITH RESPECT TO ANY OF THE COLLATERAL;


 


(D)   TO PERFORM THE AFFIRMATIVE OBLIGATIONS OF LLC HEREUNDER;


 


(E)   TO EXECUTE AND DELIVER FOR AND ON BEHALF OF LLC ANY AND ALL INSTRUMENTS,
DOCUMENTS, AGREEMENTS, AND OTHER WRITINGS NECESSARY OR ADVISABLE FOR THE
EXERCISE ON BEHALF OF LLC OF ANY RIGHTS, BENEFITS OR OPTIONS CREATED OR EXISTING
UNDER OR PURSUANT TO THE COLLATERAL; AND


 


(F)    TO EXECUTE ENDORSEMENTS, ASSIGNMENTS, OR OTHER INSTRUMENTS OF CONVEYANCE
AND TRANSFER RELATING TO THE COLLATERAL.

 

LLC hereby acknowledges, consents and agrees that the power of attorney granted
pursuant to this Section 5.03 is irrevocable and coupled with an interest.

 


SECTION 5.04      COLUMBUS BANK MAY PERFORM.

 

If LLC fails to perform in any material respect any agreement contained herein,
Columbus Bank may itself (but shall not be obliged to) perform, or cause
performance of, such agreement, provided that Columbus Bank shall in any event
first have given LLC written notice of its intent to do the same and LLC shall
not have, within 30 days of such notice (or such shorter period as Columbus Bank
may reasonably determine is necessary in order to preserve the benefits of this
Agreement with respect to any material portion of the Collateral), paid such
claim or obtained to Columbus Bank’s satisfaction the release of the claim or
Lien to which such notice relates.  LLC agrees to reimburse Columbus Bank upon
demand for any reasonable out-of-pocket, third-party costs and expenses,
including, without limitation, reasonable attorneys’ fees, Columbus Bank incurs
while acting as attorney-in-fact hereunder, all of which costs and expenses are
included in the obligations secured hereby.


 

18

--------------------------------------------------------------------------------


 


SECTION 5.05      LIMITATIONS ON DUTIES OF COLUMBUS BANK.

 

Columbus Bank shall be obligated to perform such duties and only such duties as
are specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against Columbus Bank.  If an
Event of Default has occurred and is continuing, Columbus Bank shall exercise
the rights and powers vested in it by this Agreement, and shall not be liable
(except for its negligence, willful misconduct or bad faith) with respect to any
action taken by it, or omitted to be taken by it, in accordance herewith.


 


SECTION 5.06      REASONABLE CARE.

 

Subject to the provisions of Section 9-207 of the UCC, it is understood and
agreed between the parties hereto that Columbus Bank’s duty with respect to the
custody, safekeeping, and physical preservation of the Collateral in its
possession should be to deal with it in the same manner as Columbus Bank deals
with similar property for its own account; provided, however, that Columbus Bank
shall not be required to make any presentment, demand, or protest, or give any
notice, and need not take any action to preserve any rights against any other
Person with respect to the Collateral.

 

[END OF ARTICLE V]


 

19

--------------------------------------------------------------------------------


 


ARTICLE VI


 


SECURITY


SECTION 6.01      GRANT OF SECURITY.

 

As collateral security for the prompt, full and complete payment and performance
when due of its obligations hereunder and for so long as the Funding Exposure
Amount is greater than zero, LLC hereby assigns and pledges to Columbus Bank,
and hereby grants to Columbus Bank a security interest in, all of LLC’s right,
title and interest in and to the following property, whether now owned or
existing or hereafter existing, arising or acquired, and wherever located (the
“Collateral”):


 


(A)                    THE PLEDGED RESIDUAL INTERESTS; AND


 


(B)                   ALL PRODUCTS AND PROCEEDS OF AND FROM ANY AND ALL OF THE
FOREGOING COLLATERAL, ALL PROCEEDS WHICH CONSTITUTE PROPERTY OF THE TYPES
DESCRIBED IN CLAUSE (A) ABOVE AND, TO THE EXTENT NOT OTHERWISE INCLUDED, ALL
PROCEEDS AND PAYMENTS UNDER INSURANCE (WHETHER OR NOT LLC IS THE LOSS PAYEE
THEREOF), INCLUDING RETURN PREMIUMS WITH RESPECT THERETO, OR ANY INDEMNITY,
WARRANTY, OR GUARANTY PAYABLE BY REASON OF LOSS OR DAMAGE TO OR OTHERWISE WITH
RESPECT TO ANY OF THE FOREGOING COLLATERAL.


 


SECTION 6.02      CONTINUING SECURITY INTEREST.


 


(A)              FOR SO LONG AS THE FUNDING EXPOSURE AMOUNT IS GREATER THAN
ZERO, THIS AGREEMENT SHALL CREATE A CONTINUING SECURITY INTEREST IN THE
COLLATERAL AND SHALL:

 

(I)                REMAIN IN FULL FORCE AND EFFECT UNTIL THE PAYMENT AND
PERFORMANCE IN FULL OF ALL THE OBLIGATIONS OF LLC HEREUNDER;

 

(II)             BE BINDING UPON LLC AND ITS SUCCESSORS, TRANSFEREES AND
ASSIGNS; AND

 

(III)          INURE, TOGETHER WITH THE RIGHTS AND REMEDIES OF COLUMBUS BANK, TO
THE BENEFIT OF COLUMBUS BANK AND ITS SUCCESSORS AND ASSIGNS.


 


(B)             UPON REDUCTION OF THE FUNDING EXPOSURE AMOUNT TO ZERO, THE
SECURITY INTEREST GRANTED HEREIN SHALL TERMINATE AND ALL RIGHTS TO THE
COLLATERAL SHALL REVERT TO LLC.  UPON ANY SUCH TERMINATION, COLUMBUS BANK WILL,
AT LLC’S SOLE EXPENSE, PROMPTLY EXECUTE AND DELIVER TO LLC SUCH INSTRUMENTS AND
DOCUMENTS NECESSARY AND AS LLC SHALL REASONABLY REQUEST TO EVIDENCE SUCH
TERMINATION.

 


SECTION 6.03      LLC REMAINS LIABLE.

 

Anything herein to the contrary notwithstanding:


 


(A)   LLC SHALL REMAIN LIABLE UNDER THE CONTRACTS AND AGREEMENTS TO WHICH IT IS
A PARTY RELATED TO OR INCLUDED IN THE COLLATERAL TO THE EXTENT SET FORTH THEREIN
AND SHALL PERFORM ALL OF


 

20

--------------------------------------------------------------------------------


 


ITS DUTIES AND OBLIGATIONS UNDER SUCH CONTRACTS AND AGREEMENTS TO THE SAME
EXTENT AS IF THIS AGREEMENT HAD NOT BEEN EXECUTED;


 


(B)        THE EXERCISE BY COLUMBUS BANK OF ANY OF ITS RIGHTS AND REMEDIES
HEREUNDER SHALL NOT RELEASE LLC FROM ANY OF ITS DUTIES OR OBLIGATIONS UNDER ANY
SUCH CONTRACTS OR AGREEMENTS RELATED TO OR INCLUDED IN THE COLLATERAL; AND


 


(C)         COLUMBUS BANK SHALL NOT HAVE ANY OBLIGATION OR LIABILITY UNDER ANY
SUCH CONTRACTS OR AGREEMENTS RELATED TO OR INCLUDED IN THE COLLATERAL BY REASON
OF THIS AGREEMENT, AND COLUMBUS BANK SHALL NOT BE OBLIGATED (I) TO PERFORM OR
FULFILL ANY OF THE OBLIGATIONS OR DUTIES OF LLC THEREUNDER, (II) TO TAKE ANY
ACTION TO COLLECT OR PRESENT, FILE AND/OR ENFORCE ANY CLAIM FOR PAYMENT ASSIGNED
HEREUNDER, OR (III) TO MAKE ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY
PAYMENT LLC MAY BE ENTITLED TO RECEIVE THEREUNDER.


 


SECTION 6.04      REPRESENTATIONS AND WARRANTIES OF LLC REGARDING COLLATERAL. 
LLC HEREBY REPRESENTS AND WARRANTS TO COLUMBUS BANK AS OF THE DATE HEREOF AND AS
OF THE TERMINATION DATE AS FOLLOWS:


 


(A)               LLC OWNS, AND HAS RIGHTS AND THE POWER TO TRANSFER, EACH ITEM
OF COLLATERAL UPON WHICH IT PURPORTS TO GRANT A LIEN HEREUNDER, FREE AND CLEAR
OF ANY AND ALL LIENS, EXCEPT FOR THE SECURITY INTEREST CREATED BY THIS
AGREEMENT.  EXCEPT AS OTHERWISE PERMITTED UNDER SECTIONS 6.06, 6.07 OR 6.08, NO
EFFECTIVE AGREEMENT, FINANCING STATEMENT, ASSIGNMENT, BANK LIEN OR OTHER
INSTRUMENT SIMILAR IN EFFECT COVERING ALL OR ANY PART OF THE COLLATERAL IS ON
FILE OR OF RECORD IN ANY PUBLIC OFFICE, EXCEPT SUCH AS MAY HAVE BEEN FILED IN
FAVOR OF COLUMBUS BANK RELATING TO THIS AGREEMENT.


 


(B)             THIS AGREEMENT CREATES A VALID SECURITY INTEREST IN THE
COLLATERAL SECURING THE PAYMENT AND PERFORMANCE IN FULL OF THE OBLIGATIONS OF
LLC HEREUNDER.  UPON THE FILING OF APPROPRIATE FINANCING STATEMENTS IN THE
APPLICABLE FILING OFFICES IN THE JURISDICTIONS LISTED IN SCHEDULE B HERETO, ALL
FILINGS, REGISTRATIONS AND RECORDINGS NECESSARY OR APPROPRIATE TO CREATE AND
PERFECT THE FIRST PRIORITY SECURITY INTEREST GRANTED BY LLC TO COLUMBUS BANK IN
THE COLLATERAL WILL HAVE BEEN ACCOMPLISHED AND WILL CREATE A PERFECTED SECURITY
INTEREST THEREIN PRIOR TO THE RIGHTS OF ALL OTHER PERSONS THEREIN AND SUBJECT TO
NO OTHER BANK LIENS, EXCEPT AS OTHERWISE PERMITTED UNDER SECTIONS 6.06, 6.07 OR
6.08.


 


SECTION 6.05      CERTAIN REMEDIES.

 

If any Event of Default shall have occurred and is continuing:


 


(A)               COLUMBUS BANK MAY EXERCISE IN RESPECT OF THE COLLATERAL, IN
ADDITION TO OTHER RIGHTS AVAILABLE TO IT AT LAW OR IN EQUITY OR OTHERWISE, ALL
THE RIGHTS AND REMEDIES OF A SECURED PARTY ON DEFAULT UNDER THE UCC (WHETHER OR
NOT THE UCC APPLIES TO THE AFFECTED COLLATERAL) AND ALSO MAY (I) REQUIRE LLC TO,
AND LLC HEREBY AGREES THAT IT WILL, AT ITS EXPENSE AND UPON REQUEST OF COLUMBUS
BANK FORTHWITH, ASSEMBLE ALL OR PART OF THE COLLATERAL AS DIRECTED BY COLUMBUS
BANK AND MAKE IT AVAILABLE TO COLUMBUS BANK AT A PLACE TO BE DESIGNATED BY
COLUMBUS BANK THAT IS REASONABLY CONVENIENT TO BOTH PARTIES, (II) EXERCISE ANY
AND ALL RIGHTS AND REMEDIES OF LLC UNDER OR IN CONNECTION WITH THE COLLATERAL,
(III) FORECLOSE OR OTHERWISE ENFORCE COLUMBUS BANK’S SECURITY INTEREST IN ANY
MANNER PERMITTED BY LAW OR PROVIDED FOR IN THIS


 

21

--------------------------------------------------------------------------------


 


AGREEMENT, (IV) WITHOUT NOTICE EXCEPT AS SPECIFIED BELOW, SELL OR OTHERWISE
DISPOSE OF THE COLLATERAL OR ANY PART THEREOF IN ONE OR MORE PARCELS AT ONE OR
MORE PUBLIC OR PRIVATE SALES, AT ANY PLACE OR PLACES WHETHER OR NOT THE
COLLATERAL IS PRESENT AT THE PLACE OF SALE, FOR CASH, ON CREDIT, OR FOR FUTURE
DELIVERY, AND UPON SUCH OTHER TERMS AND IN SUCH MANNER AS COLUMBUS BANK MAY, IN
COMPLIANCE WITH ANY MANDATORY REQUIREMENTS OF APPLICABLE LAW, DETERMINE TO BE
COMMERCIALLY REASONABLE, (V) RECOVER FROM LLC ALL COSTS AND EXPENSES, INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, INCURRED OR PAID BY COLUMBUS
BANK IN EXERCISING ANY RIGHT, POWER, PRIVILEGE OR REMEDY PROVIDED BY THIS
AGREEMENT OR BY LAW OR IN EQUITY, (VI) WITHOUT NOTICE OR DEMAND OF LEGAL
PROCESS, ALL OF WHICH ARE HEREBY EXPRESSLY WAIVED BY LLC, ENTER INTO PROPERTY
WHERE ANY COLLATERAL OR BOOKS AND RECORDS RELATING THERETO ARE LOCATED AND TAKE
POSSESSION THEREOF WITH OR WITHOUT JUDICIAL PROCESS, AND (VII) PRIOR TO THE
DISPOSITION OF THE COLLATERAL, PREPARE IT FOR DISPOSITION IN ANY MANNER AND TO
THE EXTENT COLUMBUS BANK DEEMS APPROPRIATE; PROVIDED, HOWEVER, THAT
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, COLUMBUS BANK MAY SELL OR
OTHERWISE DISPOSE THE COLLATERAL OR ANY PART THEREOF IN ITS THEN CONDITION
WITHOUT ANY PREPARATION OR PROCESSING.  LLC AGREES THAT, TO THE EXTENT NOTICE OF
SALE SHALL BE REQUIRED BY LAW, AT LEAST TEN (10) DAYS’ PRIOR WRITTEN NOTICE TO
LLC OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH ANY PRIVATE
SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION THEREOF.  COLUMBUS
BANK SHALL NOT BE OBLIGATED TO MAKE ANY SALE OF COLLATERAL REGARDLESS OF NOTICE
OF SALE HAVING BEEN GIVEN.  COLUMBUS BANK MAY ADJOURN ANY PUBLIC OR PRIVATE SALE
FROM TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH
SALE MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS
SO ADJOURNED.  UPON ANY SALE OR OTHER DISPOSITION PURSUANT TO THIS AGREEMENT,
COLUMBUS BANK SHALL HAVE THE RIGHT TO DELIVER, ASSIGN AND TRANSFER TO PURCHASER
THEREOF THE COLLATERAL OR ANY PART THEREOF AND TRANSFER TO THE PURCHASER THEREOF
THE COLLATERAL OR ANY PART THEREOF SO SOLD OR DISPOSED OF.  EACH PURCHASER AT
ANY SUCH SALE OR OTHER DISPOSITION (INCLUDING COLUMBUS BANK) SHALL HOLD THE
COLLATERAL FREE FROM ANY CLAIM OR RIGHT OF WHATEVER KIND, INCLUDING ANY EQUITY
OR RIGHT OF REDEMPTION OF LLC AND LLC SPECIFICALLY WAIVES (TO THE EXTENT
PERMITTED BY LAW) ALL RIGHTS OF REDEMPTION, STAY OR APPRAISAL WHICH IT HAS OR
MAY HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ADOPTED.


 


(B)              ALL CASH PROCEEDS RECEIVED BY COLUMBUS BANK IN RESPECT OF ANY
SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
COLLATERAL SHALL BE APPLIED TO THE OBLIGATIONS.  SUBJECT TO SECTION 9-608(A) OF
THE UCC, IF ANY NON-CASH PROCEEDS ARE RECEIVED IN CONNECTION WITH ANY SALE OF
COLLATERAL, COLUMBUS BANK SHALL NOT APPLY SUCH NON-CASH PROCEEDS TO THE
OBLIGATIONS UNLESS AND UNTIL SUCH PROCEEDS ARE CONVERTED TO CASH; PROVIDED,
HOWEVER, THAT IF SUCH NON-CASH PROCEEDS ARE NOT EXPECTED ON THE DATE OF RECEIPT
THEREOF TO BE CONVERTED TO CASH WITHIN ONE YEAR AFTER SUCH DATE, COLUMBUS BANK
SHALL NONETHELESS USE COMMERCIALLY REASONABLE EFFORTS TO CONVERT SUCH NON-CASH
PROCEEDS TO CASH WITHIN SUCH ONE YEAR PERIOD.  ANY SURPLUS OF SUCH CASH, CASH
PROCEEDS OR NON-CASH PROCEEDS HELD BY COLUMBUS BANK AFTER PAYMENT IN FULL OF ALL
THE OBLIGATIONS SHALL BE PAID OVER TO LLC OR TO WHOMSOEVER MAY BE LAWFULLY
ENTITLED TO RECEIVE SUCH SURPLUS PURSUANT TO SECTION 9-608 OF THE UCC.


 


(C)               NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT ANY TRANSFER OF THE PLEDGED RESIDUAL INTERESTS
(INCLUDING IN CONNECTION WITH COLUMBUS BANK’S EXERCISE OF ITS RIGHTS AND
REMEDIES HEREUNDER) IS SUBJECT TO THE TERMS, PROVISIONS AND CONDITIONS SET FORTH
IN THE INDENTURE, INCLUDING REQUIREMENTS CONCERNING THE DELIVERY OF TAX OPINIONS
WITH RESPECT TO ANY SUCH TRANSFER AND THE TAX STATUS OF ANY TRANSFEREE,


 

22

--------------------------------------------------------------------------------


 


AND THE PARTIES ACKNOWLEDGE AND AGREE THAT NOTHING HEREIN WAIVES SUCH
REQUIREMENTS OR ASSURES THEIR SATISFACTION.


 


SECTION 6.06      SUBSTITUTION OF COLLATERAL.

 


(A)               LLC MAY FROM TIME TO TIME SUBSTITUTE ELIGIBLE COLLATERAL FOR
THE COLLATERAL HEREUNDER, SUBJECT TO SATISFACTION OF THE CONDITIONS SET FORTH IN
THIS SECTION 6.06.


 


(B)              ELIGIBLE COLLATERAL SHALL CONSIST OF (I) RIGHTS OF CFC TO
RECEIVE PAYMENTS IN RESPECT OF NOTES ISSUED PURSUANT TO THE INDENTURE, WHICH
NOTES SHALL NOT BE SUBORDINATED TO ANY OTHER NOTES OR CLASS OF NOTES ISSUED
PURSUANT TO THE INDENTURE AND BENEFICIALLY OWNED BY THE CFC OR ANY AFFILIATE OF
CFC; (II) RIGHTS OF CFC TO RECEIVE DISTRIBUTIONS UNDER THE TRUST AGREEMENT,
INCLUDING, WITHOUT LIMITATION, EXCESS FINANCE CHARGE COLLECTIONS (AS DEFINED IN
THE TRANSFER AND SERVICING AGREEMENT AND THE RELATED INDENTURE SUPPLEMENT),
WHICH RIGHTS ARE, IN EACH CASE, NOT SUBJECT TO ANY BANK LIEN IMMEDIATELY PRIOR
TO GRANT OF A SECURITY INTEREST THEREIN PURSUANT HERETO (COLLECTIVELY, “ELIGIBLE
COLLATERAL”).


 


(C)               UNLESS COLUMBUS BANK SHALL HAVE GIVEN ITS PRIOR WRITTEN
CONSENT, NO SUBSTITUTION OF COLLATERAL PURSUANT TO THIS SECTION 6.06 SHALL
RESULT IN THE PERCENTAGE OF EXCESS INTEREST RESIDUALS COMPRISING THE PLEDGED
RESIDUAL INTERESTS TO EXCEED THE PERCENTAGE OF EXCESS INTEREST RESIDUALS
COMPRISING THE RESIDUAL INTERESTS.


 


(D)              IN CONNECTION WITH EACH SUBSTITUTION OF COLLATERAL PURSUANT TO
THIS SECTION 6.06 LLC SHALL DELIVER TO COLUMBUS BANK AN OFFICER’S CERTIFICATE
SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT C TO THE PLEDGE AND SECURITY
AGREEMENT TO THE EFFECT THAT AFTER GIVING EFFECT TO SUCH SUBSTITUTION THE
RESIDUAL VALUATION OF THE PLEDGED RESIDUAL INTERESTS IS GREATER THAN OR EQUAL TO
THE AMOUNT REQUIRED PURSUANT TO CLAUSE (II) OF THE DEFINITION OF MINIMUM
RESIDUAL VALUATION.


 


SECTION 6.07      RELEASE OF COLLATERAL. 


 


(A)               IF (I) ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF BY LLC IN A TRANSACTION NOT PROHIBITED BY THIS AGREEMENT
OR (II) LLC SHALL DELIVER TO COLUMBUS BANK AN OFFICER’S CERTIFICATE
SUBSTANTIALLY IN THE FORM ATTACHED AS EXHIBIT C TO THE PLEDGE AND SECURITY
AGREEMENT TO THE EFFECT THAT AFTER GIVING EFFECT TO ANY SALE, TRANSFER OR OTHER
DISPOSITION OF ANY PART OF THE COLLATERAL, THE RESIDUAL VALUATION OF THE PLEDGED
RESIDUAL INTERESTS IS GREATER THAN OR EQUAL TO THE AMOUNT REQUIRED PURSUANT TO
CLAUSE (II) OF THE DEFINITION OF MINIMUM RESIDUAL VALUATION, THEN COLUMBUS BANK
SHALL, AT THE WRITTEN REQUEST OF LLC, PROMPTLY AUTHORIZE, EXECUTE AND DELIVER TO
LLC (AT THE SOLE COST AND EXPENSE OF LLC) SUCH INSTRUMENTS OR DOCUMENTS
NECESSARY AND AS LLC SHALL REASONABLY REQUEST TO RELEASE THE LIENS CREATED
HEREBY ON SUCH COLLATERAL, INCLUDING ANY NECESSARY UCC AMENDMENT, TERMINATION
STATEMENT OR PARTIAL TERMINATION STATEMENT.


 


(B)              UPON RECEIPT OF (I) A WRITTEN REQUEST FROM COMPUCREDIT FOR
RELEASE OF THE COLLATERAL AND (II) AN OFFICER’S CERTIFICATE SUBSTANTIALLY IN THE
FORM ATTACHED HERETO AS EXHIBIT E TO THE PLEDGE AND SECURITY AGREEMENT, COLUMBUS
BANK SHALL (I) DIRECT THE CUSTODIAL AGENT TO RELEASE AND REASSIGN ALL COLLATERAL
AND PLEDGED RESIDUAL INTERESTS, (II) REMIT TO LLC ANY CASH OR OTHER STOCK,
INSTRUMENTS, DOCUMENTS OR PROPERTY WHICH IT HAS HELD AS COLLATERAL FOR THE
SECURED


 

23

--------------------------------------------------------------------------------


 


OBLIGATIONS, AND (III) EXECUTE ANY DOCUMENTS OR INSTRUMENTS OF RELEASE
TERMINATING ITS RIGHTS UNDER THIS AGREEMENT AND THE PLEDGE AND SECURITY
AGREEMENT.


 


SECTION 6.08      LIENS.


 


(A)               LLC MAY CREATE LIENS ON THE PLEDGED RESIDUAL INTERESTS
PROVIDED THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED PRIOR TO OR
CONTEMPORANEOUS WITH CREATION OF SUCH LIEN: (I) LLC OR ONE OF ITS AFFILIATES
SHALL HAVE OBTAINED A QUALIFYING LETTER OF CREDIT (AS DEFINED IN THE PLEDGE AND
SECURITY AGREEMENT) IN FAVOR OF COLUMBUS BANK IN AN AMOUNT EQUAL TO THE
SUBSTITUTION AMOUNT (AS DEFINED IN THE PLEDGE AND SECURITY AGREEMENT); AND (II)
COMPUCREDIT SHALL HAVE PROVIDED TO COLUMBUS BANK NOT LESS THAN 10 BUSINESS DAYS
PRIOR TO THE CREATION OF ANY LIEN ON THE PLEDGED RESIDUAL INTERESTS OR ANY
PORTION THEREOF AN OFFICER’S CERTIFICATE WITH RESPECT TO THE RESIDUAL VALUATION,
WHICH OFFICER’S CERTIFICATE SHALL BE IN SUBSTANTIALLY THE FORM ATTACHED HERETO
AS EXHIBIT C TO THE PLEDGE AND SECURITY AGREEMENT.  COLUMBUS BANK SHALL, IF
REQUESTED BY LLC II IN CONNECTION WITH A LIEN GRANTED BY LLC II IN ACCORDANCE
WITH THIS AGREEMENT, ENTER INTO AN INTERCREDITOR AGREEMENT WITH THE HOLDER OF
SUCH LIEN, WHICH INTERCREDITOR AGREEMENT SHALL CONTAIN USUAL AND CUSTOMARY
PROVISIONS REGARDING THE RIGHTS AND OBLIGATIONS OF THE SENIOR AND JUNIOR
LIENHOLDERS.


 


(B)              LLC SHALL NOT CREATE BANK LIENS ON THE PLEDGED RESIDUAL
INTERESTS THAT WOULD BE JUNIOR TO COLUMBUS BANK’S LIEN HEREUNDER, UNLESS LLC,
SHALL HAVE OBTAINED THE PRIOR WRITTEN CONSENT OF COLUMBUS BANK; PROVIDED,
HOWEVER, THAT IF (I) THE AGGREGATE RESIDUAL VALUATION OF THE RESIDUAL INTERESTS
IS EQUAL TO OR GREATER THAN $175 MILLION, AND (II) THE NET PROCEEDS OF THE LOAN
OR LOANS SECURED BY SUCH JUNIOR BANK LIEN OR BANK LIENS ON THE PLEDGED RESIDUAL
INTERESTS ARE NOT LESS THAN $5 MILLION, THEN COLUMBUS BANK’S PRIOR WRITTEN
CONSENT SHALL NOT BE REQUIRED. LLC SHALL CAUSE THE GRANTEE OF THE SECURITY
INTEREST THEREIN TO ENTER INTO AN INTERCREDITOR AGREEMENT WITH COLUMBUS BANK
WHICH INTERCREDITOR AGREEMENT SHALL CONTAIN USUAL AND CUSTOMARY PROVISIONS
REGARDING THE RIGHTS AND OBLIGATIONS OF THE SENIOR AND JUNIOR LIENHOLDERS.

 

[END OF ARTICLE VI]

 

24

--------------------------------------------------------------------------------


 


ARTICLE VII


 


MISCELLANEOUS PROVISIONS

 


SECTION 7.01      AMENDMENT.  THIS AGREEMENT AND ANY CONVEYANCE PAPERS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER MAY NOT BE
CHANGED ORALLY, BUT ONLY BY AN INSTRUMENT IN WRITING SIGNED BY COLUMBUS BANK AND
LLC IN ACCORDANCE WITH THIS SECTION 7.01.


 


SECTION 7.02      GOVERNING LAW.


 


(A)               THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.


 


(B)              ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT
OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK, MUSCOGEE
COUNTY, GEORGIA, THE CITY OF COLUMBUS, GEORGIA, DEKALB COUNTY, GEORGIA OR THE
CITY OF ATLANTA, GEORGIA.  BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO AND ACCEPTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE
JURISDICTION OF SUCH COURTS.  EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.


 


(C)               EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE COURTS REFERRED TO IN SUBSECTION (B) ABOVE OF THIS
SECTION 7.02 IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, TO IT AT ITS ADDRESS SET FORTH IN THIS AGREEMENT.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUIT, ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS ON THE OTHER PARTY IN ANY OTHER
MANNER PERMITTED BY LAW.


 

25

--------------------------------------------------------------------------------


 


SECTION 7.03      NOTICES.  ALL DEMANDS, NOTICES AND COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN IF PERSONALLY
DELIVERED AT OR MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO (A) IN
THE CASE OF LLC, 101 CONVENTION CENTER DRIVE, SUITE 850-14C, LAS VEGAS, NV
89109, ATTENTION: PRESIDENT (FACSIMILE NO. (702) 598-3651), WITH A COPY TO
COMPUCREDIT CORPORATION, 245 PERIMETER CENTER PARKWAY, SUITE 600, ALTANTA, GA
30346, ATTENTION: GENERAL COUNSEL (FACSIMILE NO. (770) 206-6187) AND (B) IN THE
CASE OF COLUMBUS BANK, 901 FRONT AVENUE, SUITE 202, COLUMBUS, GEORGIA 31901 OR
P.O. BOX 120, COLUMBUS, GEORGIA 31902-0120, ATTENTION:  PRESIDENT (FACSIMILE NO.
(706) 649-4808); OR, AS TO EACH PARTY, AT SUCH OTHER ADDRESS AS SHALL BE
DESIGNATED BY SUCH PARTY IN A WRITTEN NOTICE TO EACH OTHER PARTY.


 


SECTION 7.04      SEVERABILITY OF PROVISIONS.  IF ANY ONE OR MORE OF THE
COVENANTS, AGREEMENTS, PROVISIONS OR TERMS OF THIS AGREEMENT SHALL FOR ANY
REASON WHATSOEVER BE HELD INVALID, THEN SUCH COVENANTS, AGREEMENTS, PROVISIONS,
OR TERMS SHALL BE DEEMED SEVERABLE FROM THE REMAINING COVENANTS, AGREEMENTS,
PROVISIONS, AND TERMS OF THIS AGREEMENT AND SHALL IN NO WAY AFFECT THE VALIDITY
OR ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT.


 


SECTION 7.05      ASSIGNMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THIS AGREEMENT MAY NOT BE ASSIGNED BY THE PARTIES HERETO
WITHOUT THE PRIOR WRITTEN CONSENT OF THE NON-ASSIGNING PARTY.


 


SECTION 7.06      FURTHER ASSURANCES.  COLUMBUS BANK AND LLC AGREE TO DO AND
PERFORM, FROM TIME TO TIME, ANY AND ALL ACTS AND TO EXECUTE ANY AND ALL FURTHER
INSTRUMENTS REQUIRED OR REASONABLY REQUESTED BY THE OTHER PARTY MORE FULLY TO
EFFECT THE PURPOSES OF THIS AGREEMENT AND THE CONVEYANCE PAPERS, INCLUDING,
WITHOUT LIMITATION, THE AUTHORIZATION AND EXECUTION OF ANY FINANCING STATEMENTS
OR CONTINUATION STATEMENTS OR EQUIVALENT DOCUMENTS RELATING TO THE RECEIVABLES
FOR FILING UNDER THE PROVISIONS OF THE UCC OR OTHER LAW OF ANY APPLICABLE
JURISDICTION AND TO PROVIDE PROMPT NOTIFICATION TO THE OTHER PARTY OF ANY CHANGE
OF THE PRINCIPAL EXECUTIVE OFFICE OF, OR THE JURISDICTION OF ORGANIZATION OF,
SUCH PARTY.


 


SECTION 7.07      NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF COLUMBUS BANK OR LLC, ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES
HEREIN PROVIDED ARE CUMULATIVE AND NOT EXHAUSTIVE OF ANY RIGHTS, REMEDIES,
POWERS AND PRIVILEGES PROVIDED BY LAW.


 


SECTION 7.08      COUNTERPARTS.  THIS AGREEMENT AND ALL CONVEYANCE PAPERS MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS (AND BY DIFFERENT PARTIES ON SEPARATE
COUNTERPARTS), EACH OF WHICH SHALL BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


SECTION 7.09      BINDING; THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT AND THE
CONVEYANCE PAPERS WILL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 

26

--------------------------------------------------------------------------------


 


SECTION 7.10      MERGER AND INTEGRATION.  EXCEPT AS SPECIFICALLY STATED
OTHERWISE HEREIN, THIS AGREEMENT, AS SUPPLEMENTED BY THE CONVEYANCE PAPERS, SETS
FORTH THE ENTIRE UNDERSTANDING OF THE PARTIES RELATING TO THE SUBJECT MATTER
HEREOF, AND ALL PRIOR UNDERSTANDINGS, WRITTEN OR ORAL, ARE SUPERSEDED BY THE
THIS AGREEMENT AND THE CONVEYANCE PAPERS.  THIS AGREEMENT AND THE CONVEYANCE
PAPERS MAY NOT BE MODIFIED, AMENDED, WAIVED OR SUPPLEMENTED EXCEPT AS PROVIDED
HEREIN.


 


SECTION 7.11      HEADINGS.  THE HEADINGS ARE FOR PURPOSES OF REFERENCE ONLY AND
SHALL NOT OTHERWISE AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISION
HEREOF.


 


SECTION 7.12      SCHEDULES AND EXHIBITS.  THE SCHEDULES AND EXHIBITS ATTACHED
HERETO AND REFERRED TO HEREIN SHALL CONSTITUTE A PART OF THIS AGREEMENT AND ARE
INCORPORATED INTO THIS AGREEMENT FOR ALL PURPOSES.


 


SECTION 7.13      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL
REPRESENTATIONS, WARRANTIES AND AGREEMENTS CONTAINED IN THIS AGREEMENT, SHALL
REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT AND SHALL SURVIVE CONVEYANCE OF
THE RECEIVABLES BY COLUMBUS BANK TO LLC.

 

[END OF ARTICLE VII]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its duly authorized officer as of the day and year first above
written.

 

 

COLUMBUS BANK & TRUST COMPANY

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

CFC, LLC

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 4.03(a)

 

Official Name:  CFC, LLC

Type of Entity:  Limited Liability Company

Organizational Identification Number:  27-0030582

State of Organization:  Nevada

 

--------------------------------------------------------------------------------


 


SCHEDULE A

 


RESIDUAL INTERESTS

 

CompuCredit Credit Card Master Note Business Trust Series 2001-One Class D-2
Asset Backed Note in the principal sum of Fifty Eight Million Five Hundred
Thousand Dollars ($58,500,000) payable to CFC, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 


JURISDICTIONS

 

Nevada

--------------------------------------------------------------------------------